Citation Nr: 0820267	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-18 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) prior to October 21, 2005.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
since October 21, 2005.

3.  Entitlement to a compensable rating for a left ear 
hearing loss disability.

4.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  This claim is on appeal from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

The issues of an increased rating for PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Finally, the Board notes that the veteran's representative 
submitted correspondence dated in November 2007 that raised 
the issue of total disability based upon individual 
unemployability.  The Board refers this issue to the RO for 
consideration.  


FINDINGS OF FACT

1.  Audiometric test results completed during the current 
appeal correspond to numeric designations no worse than Level 
I for the veteran's left ear, and Level 1 for the right ear.

2.  The veteran's current right ear hearing loss disability 
is related to noise exposure experienced during active 
service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a left ear 
hearing loss disability have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2007).

2.  With resolution of reasonable doubt in the veteran's 
favor, a right ear hearing loss disability was incurred as a 
result of active service.  38 U.S.C.A. §§ 1110, 1113, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Left Ear Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007).

In cases of disability ratings, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, 
VII.  Organic impairment of hearing acuity is measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), 
(d).  

Further, the regulation include additional provisions that 
pertain to "exceptional patterns of hearing impairment" 
under 38 C.F.R. § 4.86.  Specifically, when the puretone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table 
VI or Table VIa is to be used, whichever results in the 
higher numeral.  38 C.F.R. § 4.86(a) (2007).  

Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b) (2007).  

Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86 (2007).  

The most recent VA audiometric examination, dated in July 
2005, reflects that the veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
40
55
50
LEFT
25
35
50
50
55

The average puretone threshold was 47.5dB in the left ear and 
45dB in the right ear, and speech audiometry revealed speech 
recognition ability of 92 percent in both ears.

The Board is granting service-connection for right ear 
hearing.  As such, applying the results of the examination to 
Table VI as if both ears were service-connected, yields a 
numeral value of Level I for the left ear and Level 1 for the 
right ear.  

Applying these values to Table VII, the Board finds that the 
veteran's hearing loss is properly evaluated as 
noncompensable.  Thus, based on the evidence above and in 
light of the applicable regulations, the Board finds that a 
higher rating is not warranted, even considering the right 
ear to be service-connected.  Moreover, as the evidence does 
not show an exceptional pattern of hearing loss, the 
provisions of 38 C.F.R. § 4.86 are not for application.  

The Board has considered the veteran's written statements 
that his service-connected hearing loss disability is worse 
than currently evaluated.  Although his statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected hearing loss is are evaluated, more probative than 
the subjective evidence of an increased disability.  

In sum, ratings for hearing loss are determined by a 
mechanical application of the audiometric findings to the 
rating provisions and the appeal is denied.



II. Service Connection for Right Ear Hearing Loss

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2007).  

In addition, to establish service connection for hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Here, service medical records are negative for complaints of, 
treatment for, or diagnosis of right ear hearing loss; 
however, he received shrapnel wounds from a booby trap in 
December 1969 that scarred the left side of his body and 
perforated his left ear drum.  His DD Form 214 indicated that 
his military occupational specialty was light weapons 
infantryman.  

At a July 2005 VA examination (referenced above), the veteran 
stated that he wore hearing protection devices during his 
post-service occupation as an industrial plant employee and 
denied any recreational noise exposure.  Moreover, right ear 
hearing loss was shown in three thresholds (2000, 3000, and 
4000), which were at 40 decibels or greater.  Further, 4 of 
the 5 thresholds reflected thresholds of 26 decibels or 
greater.  Therefore, the veteran has right ear hearing loss 
for VA compensation purposes. 

Next, the July 2005 VA examination report diagnosed the 
veteran with moderate high frequency sensorineural hearing 
loss of the right ear and opined that the hearing loss was 
due to military noise exposure sustained in the December 1969 
accident.  

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, including post-
service industrial noise exposure, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the veteran's past medical history or that 
she misstated any relevant fact.  Therefore, the Board finds 
the VA examiner's opinion to be of great probative value.

As such, giving the veteran the benefit of the doubt, and 
based on the evidence outlined above, the Board finds that 
service connection is warranted for a hearing loss disability 
of the right ear. 

III.  The Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claim for service connection, the Board 
is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

For the increased-compensation claim, § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in May 
2005, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in July 2007.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

The Board acknowledges that the notice letter sent to the 
veteran in May 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his increased rating 
claim.  Specifically, the May 2005 notice letter requested 
that he submit all evidence in his possession that would 
indicate that his condition increased in severity, including 
employment physical examinations, pharmacy prescription 
records, and insurance examination reports.  

Additionally, a statements of the case (SOC) and supplemental 
SOCs were sent to the veteran in May 2006, April 2007, and 
August 2007, informing him of the specific rating criteria 
used for the evaluation of his claim.  These statements 
advised him of the rating considerations of 38 C.F.R. § 4.1, 
explaining that the percentage ratings assigned are based 
upon the average impairment capacity resulting from injuries 
and diseases and their residual conditions in civil 
occupations, and also presented him with the correct 
diagnostic code used to evaluate the disabilities on appeal.

Based on the evidence above, the veteran was advised of the 
information necessary to evaluate his claim for an increased 
rating for his disability.  Therefore, he can be expected to 
understand from the various letters from the RO what was 
needed to support his claim for an increased rating.  
Further, the notice deficiencies do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the RO has obtained 
service medical records and VA treatment records.  Next, a 
specific VA medical opinion pertinent to the issue on appeal 
was obtained in July 2005. 

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
this claim.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a compensable rating for a left ear hearing 
loss disability is denied.

Entitlement to service connection for right ear hearing loss 
is granted.


REMAND

With respect to the remaining claims of increased ratings for 
PTSD, the Board finds that a remand is needed.  Specifically, 
the most recent VA examination for PTSD was undertaken in May 
2005, in connection with a claim to reopen.  However, recent 
evidence, including a medical statement and statements from 
the veteran's employer and a deacon at his church, attest to 
his worsening symptomatology.  

As such, it is appropriate that a new examination be ordered 
to adequately address the severity of the veteran's current 
condition.  In addition, more current VA treatment records 
are needed in order to accurately assess his current 
disability picture.

Accordingly, the case is REMANDED for the following actions:

1. Obtain outpatient treatment records 
from the VA Medical Center Mountain Home, 
for the period from March 2007 to the 
present.

2.  Make arrangements with the appropriate 
medical facility for the veteran to be 
afforded an examination to determine the 
current severity of his service-connected 
PTSD.  

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed.  All pertinent 
pathology found on examination should be 
noted in the report of the evaluation.  

3.  Thereafter, readjudicate the claim on 
appeal and if it remains denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


